CONCUKKING OPINION
Nichols, Judge:
I agree with Judge Donlon that the protests cannot be sustained, and with almost all she says, but there are other considerations that should also be mentioned, in my opinion.
The onus is on the plaintiff to establish every necessary element of his ease by competent proof. If he fails to do this, even prima facie, we should not attempt to make in ignorance our own classification decision. We should simply say the burden of refuting the collector’s decision has not been met.
Both as matter of law, and common sense, it must be presumed the administrative decision is considered and informed. It is presumed that the collector’s classification is correct and that he found all the necessary facts to exist which brought the goods within that classification. F. H. Kaysing v. United States, 49 CCPA 69, 71, C.A.D. 798; United States v. Zoltan Erdosi, 40 CCPA 137, 139, C.A.D. 509. Section 500 of the Tariff Act of 1930 provides that it is the duty of the appraiser to describe the merchandise in order that the collector may determine the dutiable classification thereof. The collector is not required to make an independent examination, and, where he adopts the appraiser’s description, it is made his own, and all findings essential to the classification are presumed to have been made. United States v. Albers Bros. Milling Co. et al., 35 CCPA 119, C.A.D. 380. As the appraiser may use all reasonable ways and means to ascertain the value of the merchandise (section 500(a) (1)), the collector (or those advising him) may use all reasonable ways and means to determine the proper classification of the merchandise. Under section 502(a), the Secretary of the Treasury is to disseminate such information as may be necessary to secure just, impartial, and uniform classification. In the case of merchandise covered by trade agreement modifications, the Secretary and his delegate, the Commissioner of Customs, have unusual facilities for knowing what, if anything, the negotiators intended in doubtful or ambiguous cases, since customs officials were present as technical advisors when such agreements were negotiated, and their information is available. This does not mean, of course, that the language of trade agreements may be disregarded. I am talking only about instances of ambiguity not resolvable by the usual canons and methods of interpretation.
When, as here, a particular article was classified for tariff purposes under the 1930 act as part of a mass of things all subject to the same rate of duty, but was later singled out for a concession, general principles of construction require that the designation be strictly, though fairly, construed. While tariff laws are made for the future and are intended to embrace new articles as they are developed (C. J. Tower & Sons v. United States, 47 CCPA 85, 87, C.A.D. 734), it must be recognized that trade agreement negotiators are unlikely to intend to include articles not clearly within the terms of the language used. Otherwise, the statistical material before them would have no validity; they would not be able to anticipate the economic effects of a concession nor to obtain any appropriate quid pro quo from other countries. An example of the technique of interpretation involved is a recent case involving a rate concession for men’s, youths’, or boys’ footwear; we held it did not apply to a type of footwear worn by members *509of both sexes indifferently. A. Zerkowitz & Co., Inc. v. United States, 64 Cust. Ct. 151, C.D. 2525, appeal dismissed August 4, 1965. We said (p. 159) :
The provision for a 10 per centum rate for men’s, youths’, or boys’ footwear is an exception carved out of a general rule. As such, by well-known principles, it must be strictly construed. Goat and Sheepskin Import Co. et al. v. United States, 5 Ct. Cust. Appls. 178, 180, T.D. 34254; Joleo Impex Co. v. United States, 45 Cust. Ct. 6, 10, C.D. 2189. In the latter case, the principle was applied by the first division in an opinion by Wilson, J., holding that the exclusion of ’’ostrich feathers” from the termination of a trade agreement concession on “crude feathers” did not apply to feathers of the South American rhea, sometimes, but loosely, referred to as an ostrich. [Emphasis quoted.]
Turning now to the case before us, nothing appears in it to make the above-stated principles inapplicable. Counsel seem to agree sub silentio that the article in litigation must be either a cup or a mug. We are put somewhat in the position of a man who conceives himself required to determine whether a mule is a horse or a jackass. I am not sure he should thus limit himself. The issue here is, as Judge Donlon says, really only whether the article is a cup, and if it is not proved to be one, the protest fails, whatever other thing it may be.
Assuming, nevertheless, as counsel do, that the article has to be either a cup or a mug, and cannot be both, what is the evidence? I think my respected colleagues were asked in this case to make bricks without straw. The evidence is, first, the sample of the merchandise, exhibit 1, admitted with other exhibits for comparison stated to be uncontestably cups or mugs. A sample can be a “potent witness,” and exhibit 1 has evidently testified in a manner that my colleagues were able to hear, only unfortunately they did not hear it the same way. I kept exhibit 1 on my desk for several days and it did not say a thing to me. It is, perhaps, a euppish mug or a muggish cup, but merely looking at it does not tell me which. One can determine the salient features of common cups and mugs and form an opinion which of these predominate in the imported article, but one can feel no assurance the conclusion thus reached is anything but subjective, that it does anything to implement the intent of the trade agreement negotiators who singled out cups and not mugs for special rate concessions, or that it otherwise effectuates the general propositions I stated at the outset of these observations.
Second: The importer’s testimony constitutes all we have of an oral nature. It tells us something about how the article originated, why it was given the characteristics it has, and how it was expected to be used. That he calls it a cup when he sells it in the trade — as he testified — takes us no distance towards determining whether it is a cup in common speech, or in the trade and commerce of the United States generally, or in the purview of the negotiators. A tariff classification decision cannot be based on the importer’s own terminology: Thus in Gitkin Co. v. United States, 54 Cust. Ct. 182, 186, C.D. 2530 (appealed 5214), we said:
The evidence to substantiate the claim that this merchandise is commonly known as a door includes an advertising brochure issued by plaintiff, * * * newspaper advertisements run by retail sellers, * * * and commercial invoices issued by plaintiff to its customers. * * * The trouble with this evidence is: First, it reflects too much plaintiff’s own usage only. Even the 'advertisements were based on mats or copy furnished by plaintiff or its affiliate.
While I cite with caution a case on appeal, I should observe that if there is any ease where common meaning can be derived from a plaintiff’s own usage alone, Gitkin is a far more acceptable instance than the one now at bar. There is some basis for a surmise, from the invoices and a catalog, that plaintiff here may have called the article a mug before appreciating the unfavorable tariff consequence of such an appellation, but the facts as to what plaintiff calls the merchandise are not fully developed and if developed would not be controlling. *510There is no evidence in the record as to what anyone else calls it or would call it.
Thus, in my view, the plaintiff’s evidence, even if the sworn part is fully believed, fails to embody the facts necessary for us to determine that the classification of the article should be as claimed in the protests. This being so, the Government quite properly introduced no evidence to back up the collector’s classification. Therefore, we have nothing before us which would enable us to determine for ourselves what the proper classification of the merchandise is. Because of the unrebutted presumption, we must sustain the collector’s classification and overrule the protests.